DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
Claims 2-21 are pending and presented for examination.
Claims 2, 4-19, and 21, as amended below, are allowed for the reasons that follow.

Terminal Disclaimer
The terminal disclaimer filed on 23 February 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 8,668,863 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jack Richards on 23 February 2021.
The application has been amended as follows: 
IN THE CLAIMS:

Claim 3:	Has been CANCELLED.
Claim 4:	Has been revised to read, in its entirety, ---The method of Claim 2, wherein the multi-layer film is amorphous and translucent.---
Claim 14, Line 7:	Following the phrase “second hydrogel portions;” the phrase ---removing water from the first and second hydrogel film portions by desiccation under pressure;--- has been added.
Claim 14, Line 10:	Following the phrase “form a multi-layer film” the phrase ---; wherein the multi-layer film is at least partially desiccated--- has been added.
Claim 20:	Has been CANCELLED.

Allowable Subject Matter
Claims 2, 4-19, and 21, as amended above, are allowed.
The following is an examiner’s statement of reasons for allowance:  Applicants claims, as amended, are critically directed to a hydrogel film which is “at least partially desiccated,” (emphasis added) which are “fused” or laminated bilayers of hyaluronic acid and ionic alginate compounds.  The examiner, in reviewing the disclosure and evidence presented, has concluded that Applicants claim language describing the nature of the films is attributable to the exceptionally thin nature of the films which are claimed, and serves to distinguish the claimed invention from the prior art bilayer alginate compositions in a nonobvious way.  As applicants have indicated via their submissions in the parent 14/803,258 application dated 29 June and 27 October 2016, the formation of such i.e., Gleghorn - 2mm; Jejurikar – 500 micron thick) versus instantly claimed bilayer alginate structures as well as establishing the lack of reliability or predictability in terms of expectations of success which a skilled artisan at the time of the instant application would have expected in terms of formulating a flexible, translucently thin alginate bilayer structure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862.  The examiner can normally be reached on Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN M BASQUILL/Primary Examiner, Art Unit 1613